Citation Nr: 1717288	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel







INTRODUCTION

The Veteran served on active duty from January 1961 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his bilateral hearing loss is causally related to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act (VCAA) and the implementing regulations. 

The Veteran contends that he suffered in-service noise exposure in the U.S. Army from working with very loud, portable electric generators, including particularly noisy turbine generators.  See May 2009 claim; June 2009 Veteran's supporting statement.  He had added exposure teaching precise power generation classes that supported the Nike and Nike Zeus guided missiles, requiring very noisy equipment.  See March 2010 notice of disagreement (NOD).  He contends he has had progressive hearing loss since he first noticed it in approximately 1968 when he first got a hearing aid, and his wife noticed it even earlier, in approximately 1965, shortly after service.  See May 2009 claim, at 6, 8.  He acknowledges an infection caused him to lose, fully, his right ear hearing in 1975.  Id.  He adds that post-service, he was a computer programmer with no further noise exposure.  See May 2010 substantive appeal (VA Form 9).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the claimed disorder at issue, bilateral sensorineural hearing loss, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (other organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Turning to the merits of the claim, the Veteran had auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears at the October 2009 VA examination report.  Accordingly, the October 2009 VA examiner diagnosed moderate, flat sensorineural hearing loss in the left ear, with puretone thresholds at 1000 Hz (60 db), 2000Hz (60 db), 3000Hz (65db), 4000 Hz (60db) and 92% Maryland CNC speech recognition score.  The October 2009 examiner also noted 105 db+ hearing loss at all frequencies for the right ear.  Also, the May 2012 ear conditions Disability Benefits Questionnaire (DBQ) by private treating audiologist made a finding of total hearing loss in the right ear.  38 C.F.R. §  3.385.  

Moreover, the Board accepts that the Veteran experienced in-service noise exposure.  Indeed, a review of his DD Form 214 reveals a MOS of Power Generator Specialist, which is consistent with the Veteran's contentions of acoustic trauma from such duties.  Specifically, the November 1963 service separation examination objectively noted "hearing loss due to acoustic trauma".  Accordingly, the Veteran was shortly thereafter issued a November 1963 physical profile for the in-service acoustic trauma, specifically directing "no assignment involving habitual or frequent exposure to loud noises or firing of weapons." 

However, there is conflicting medical nexus evidence both for and against the claim.  

The Board acknowledges that the October 2009 VA examiner provided a negative medical nexus opinion against the claim, stating that "current hearing loss is not due to military noise exposure as Veteran left the service with normal hearing and no significant thresholds shift through the ratable frequencies when comparing entrance and discharge physicals."  However, this opinion has limited probative value to the extent it was based upon improper findings and lack of consideration of all the evidence of record.  First, this examiner based a negative conclusions upon the improper finding that the Veteran did not have a hearing loss disability by separation, referring to in-service audiometric examination at separation exam in November 1963.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently); and Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service).  Second, it appears that these examiner's negative opinion failed to consider the competent statements by the Veteran of in-service acoustic trauma and subsequent continuity of hearing loss symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Indeed, the VA examiner's negative medical opinion did not give due consideration to the Veteran's competent and credible account of acoustic trauma (injury to the ears) or to hearing loss symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."). 

In contrast, there is also a positive medical opinion in a May 2012 DBQ (at p. 6), from a private audiologist, who instead indicated that the Veteran's present hearing loss is attributable to in-service noise exposure, stating the "hearing loss more likely than not to be caused at least in part from noise exposure in military."  However, the rationale of this positive opinion does not address the impact of a 1975 right ear infection, which even the Veteran admits resulted in total hearing loss thereafter.  Thus, this lessens the probative value of this positive opinion. 

Nonetheless, the Board also considers as highly probative the Veteran's competent and credible history of continuity of symptomatology of hearing loss symptoms since accepted in-service acoustic trauma.  See Layno, 6 Vet. App. at 469.  

The Board resolves doubt in the Veteran's favor.  The evidence is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.
Thus, there is no need to alternatively consider the Veteran's additional contention that his hearing loss is due to in-service radiation exposure from nuclear detonation testing in the Nevada desert in 1962.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


